Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  July 29, 2014                                                                                         Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  148854 & (16)(21)                                                                                     Michael F. Cavanagh
                                                                                                        Stephen J. Markman
                                                                                                            Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         David F. Viviano,
            Plaintiff-Appellee,                                                                                        Justices

  v                                                                  SC: 148854
                                                                     COA: 319258
                                                                     Wayne CC: 02-008664-FC
  EDWARD LEONARD MANUEL,
          Defendant-Appellant.

  ____________________________________/

         On order of the Court, the motion to add issue is GRANTED. The application for
  leave to appeal the January 31, 2014 order of the Court of Appeals is considered, and it is
  DENIED, because we are not persuaded that the questions presented should be reviewed
  by this Court. The motion to remand is DENIED.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            July 29, 2014
         h0721
                                                                                Clerk